--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”), dated as of April 14,
2015, is made by and between ULURU Inc., a Nevada corporation located at 4452
Beltway Drive, Addison, Texas 75001 (the “Company”), and Inter-Mountain Capital
Corp., a Delaware corporation with offices at 303 East Wacker Drive, Suite 1040,
Chicago, Illinois 60601 (the “Investor”).
 
A. Upon the terms and subject to the conditions of that certain Securities
Purchase Agreement of even date herewith between the Investor and the Company
(the “Purchase Agreement”, and together with each document entered into in
connection therewith or pursuant thereto, the “Transaction Documents”), the
Company has agreed to issue and sell to the Investor a Convertible Promissory
Note in the face amount of $550,000.00 (including any promissory note(s) that
replace(s) or is or are exchanged for such referenced promissory note, the
“Note”) and a Warrant to Purchase Shares of Common Stock (the “Warrant”). For
purposes hereof, “Common Stock” means the Company’s common stock, $0.001 par
value per share.
 
B. The Note is convertible into shares of Common Stock (the “Conversion Shares”,
which term, for purposes of this Agreement, and notwithstanding any other
provision contained herein, shall include all shares of Common Stock issuable
under the Note, including without limitation on any type of conversion of or in
lieu of accrued interest or as payments of principal and interest under the
Note, but without regard to any limitations on the issuance, conversion or
payment of Common Stock under the Note) upon the terms and subject to the
conditions contained in the Note.
 
C. The Warrant is exercisable for shares of Common Stock (the “Warrant Shares”,
which term, for purposes of this Agreement, and notwithstanding any other
provision contained herein, shall include all shares of Common Stock issuable
upon any exercise of the Warrant, but without regard to any limitations on the
issuance of Common Stock under, or exercise of, the Warrant) upon the terms and
subject to the conditions contained in the Warrant.
 
D. In order to induce the Investor to execute and deliver the Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “Securities
Act”), with respect to the Registrable Securities (as defined below).
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:
 
1. Definitions.                      Unless otherwise defined below or indicated
herein, capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Purchase Agreement:
 
“Closing Date” means the date of the closing of the transactions contemplated by
the Purchase Agreement.
 
“Effective Date” means the date the U.S. Securities and Exchange Commission (the
“SEC”) declares effective a Registration Statement otherwise meeting the
conditions contemplated hereby to be effective.
 
“Increased Conversion or Warrant Shares” means the Company’s good faith estimate
of the number of shares of Common Stock, in addition to the Conversion Shares
and Warrant Shares determined as of the date hereof, which the Company
anticipates, as of the relevant date of determination, will be issuable to the
Holder as a result of any adjustment to the number of Conversion Shares or
Warrant Shares resulting from the application of any provision of the Note,
Warrant or any of the other Transaction Documents subsequent to the date hereof.
 
“Investor” means the Investor and any permitted transferee or assignee who
agrees to become bound by the provisions of this Agreement in accordance with
Section 10 hereof and who holds the Note, the Warrant, or Registrable
Securities.
 
“Permitted Suspension Period” means not more than two (2) periods during any
consecutive 12-month period during which the Holder’s right to sell Registrable
Securities under a Registration Statement is suspended, provided, however, that
neither such period shall (i) be for more than twenty (20) days nor (ii) begin
less than ten (10) Trading Days after the last day of the preceding suspension
period (whether or not such last day was during or after a Permitted Suspension
Period).
 
“Potential Material Event” means any of the following: (i) the possession by the
Company of material information not ripe for disclosure in a Registration
Statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in such
Registration Statement would be detrimental to the business and affairs of the
Company; or (ii) any material engagement or activity by the Company which would,
in the good faith determination of the Board of Directors of the Company, be
adversely affected by disclosure in a Registration Statement at such time, which
determination shall be accompanied by a good faith determination by the Board of
Directors of the Company that such Registration Statement would be materially
misleading absent the inclusion of such information.
 
“Register”, “Registered”, and “Registration” refer to a registration effected by
preparing and filing a Registration Statement or Registration Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis, and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.
 
“Registrable Securities” means, collectively, the Conversion Shares, the Warrant
Shares, and the Increased Conversion or Warrant Shares.
 
“Registration Statement” means a registration statement of the Company under the
Securities Act covering Registrable Securities on Form S-3, if the Company is
then eligible to file using such form, and if not eligible, on Form S-1 or other
appropriate form.
 
“Required Filing Date” means with respect to the Initial Registration Statement,
May 11, 2015.
 
“Restricted Sale Date” means each date, other than a date during a Permitted
Suspension Period or Update Delay (as defined in Section 5), on which the
Investor is restricted from making sales of Registrable Securities covered by
any previously effective Registration Statement.
 
2. Registration.
 
2.1. Mandatory Registration.
 
(a) The Company shall use its best efforts to prepare and file with the SEC, as
soon as practicable after the Closing Date but no later than the Required Filing
Date, a Registration Statement (the “Initial Registration Statement”)
registering a number of Registrable Securities representing the Initial Number
of Shares to Be Registered. The “Initial Number of Shares to Be Registered”
equals 600,000 shares of Common Stock. Unless otherwise specifically agreed to
in writing in advance by the Holder, the Initial Registration Statement (A)
shall include the Initial Number of Shares to Be Registered, (B) shall include
only Registrable Securities and any Piggyback Registrable Securities (as defined
below) required to included therein and (C) shall also state that, in accordance
with Rule 416 and 457 under the Securities Act, it also covers such
indeterminate number of additional shares of Common Stock as may become issuable
upon conversion of the Note, exercise of the Warrant or issuances of Increased
Conversion or Warrant Shares covered by the Initial Registration Statement to
prevent dilution resulting from stock splits, stock dividends or similar
transactions.  “Piggyback Registrable Securities” shall be shares of Common
Stock that the Company is required to include in the Initial Registration
Statement pursuant to rights arising under the Registration Rights Agreement
dated January 31, 2014 among the Company, Michael Sacks and The Punch Trust (the
“Existing Registration Rights Agreement”), to the extent request by the holders
of such rights.
 
(b) The Company will use its best efforts to cause the Initial Registration
Statement to be declared effective on a date which is no later than the date
that is one-hundred twenty (120) days after the Closing Date (the “Required
Effective Date”) and to keep such Registration Statement effective for a period
of no less than one hundred and eighty (180) days.
 
(c) If at any time the number of shares of Common Stock then registered under
one or more Registration Statements (including the Initial Registration
Statement) is less than the then-current Required Number of Registered Shares
(the number of additional shares of Common Stock required to be registered in
order for there to be an aggregate number of shares of Common Stock registered
or sought to be registered in one or more Registration Statements (including the
Initial Registration Statement) equal to the then-current Required Number of
Registered Shares, the “Increased Number of Shares to Be Registered”), the
Company shall, upon written request of the Investor (the “Request Date”), either
amend any Registration Statement or file with the SEC an additional Registration
Statement to register the number of shares of Common Stock equal to the
Increased Number of Shares to Be Registered; provided, however, that for
purposes of this provision, under no condition shall the Company be required to
register any additional shares if such increase would cause the total number of
shares subject to Registration Statements under this Agreement to be greater
than the number of such shares which the SEC permits to be included in such
Registration Statements.  The “Required Number of Registered Shares” shall mean
the greater of (i) the amount by which all Registrable Securities exceeds the
number of Registrable Securities that have not been sold by the Investor, and
(ii) the Initial Number of Shares to be Registered. The Company shall file such
amended Registration Statement or additional Registration Statement within
thirty (30) days after the Request Date, and will use its best efforts to cause
the amended Registration Statement or additional Registration Statement to be
declared effective, (1) with respect to the Initial Registration Statement, the
Required Effective Date, and (2) with respect to any other Registration
Statement, on a date which is no later than the earlier of (A) five (5) days
after notice by the SEC that such may be declared effective and (B) ninety (90)
days after the Request Date.
 
2.2. Event of Default.
 
(a) If a Registration Statement is not filed with the SEC by the Required Filing
Date as contemplated by this Agreement, an Event of Default (as defined in the
Note) shall be deemed to have occurred under the Note, and, in addition to all
other remedies set forth in the Note, a fee equal to $100 per day shall be added
to the principal balance of the Note for so long as such Registration Statement
remains unfiled.
 
(b) If a Registration Statement is not effective by the Required Effective Date
(regardless of the reason or whether the Company has used its best efforts to
accomplish such), or if there is a Restricted Sale Date, an Event of Default
shall be deemed to have occurred under the Note and, in addition to all other
remedies set forth in the Note, a fee equal to $100 per day shall be added to
the principal balance of the Note for so long as such Registration Statement
remains not yet effective and also for the occurrence of each Restricted Sale
Date, as the case may be.
 
3. Obligations of the Company.  In connection with the registration of the
Registrable Securities, the Company shall do each of the following:
 
3.1. Prepare promptly, and file with the SEC by the times required hereunder all
Registration Statements (including amendments thereto) required hereunder, and
thereafter use its best efforts to cause all such Registration Statements (and
amendments, as applicable) to become effective by the times required hereunder
and keep all such Registration Statements (as amended) effective at all times
during the period (the “Registration Period”) continuing until the earlier of
(i) the date when the Investor may sell all Registrable Securities under Rule
144 assuming net exercise of the Warrants without volume or other restrictions
or limits and (ii) the date the Investor no longer owns any of the Registrable
Securities, none of which such Registration Statements (including any amendments
or supplements thereto and prospectuses contained therein) shall contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.
 
3.2. Prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to each Registration Statement required hereunder
and the prospectus used in connection with each such Registration Statement as
may be necessary to keep each such Registration Statement effective at all times
during the Registration Period, and, during the Registration Period, comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by each such Registration
Statement until such time as all of such Registrable Securities have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof as set forth in each such Registration Statement.
 
3.3. Permit a single firm of counsel designated by the Investor (which, until
further notice, shall be deemed to be Hansen Black Anderson Ashcraft PLLC,
Attn:  Jonathan K. Hansen, which firm has requested to receive such
notification, “Investor’s Counsel”) to review all Registration Statements
required hereunder and all amendments and supplements thereto within a
reasonable period of time (but not less than three (3) Trading Days) prior to
their filing with the SEC, and not file any document in a form to which
Investor’s Counsel reasonably objects.
 
3.4. Notify the Investor and the Investor’s Counsel immediately (and, in the
case of clause (i)(A) below, not less than three (3) Trading Days prior to such
filing) and (if requested by any such person) confirm such notice in writing no
later than one (1) Trading Day following the day (i)(A) when a prospectus or any
prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; (B) whenever the SEC notifies the Company whether there
will be a “review” of a Registration Statement; (C) whenever the Company
receives (or a representative of the Company receives on its behalf) any oral or
written comments from the SEC in respect of a Registration Statement (copies or,
in the case of oral comments, summaries of such comments shall be promptly
furnished by the Company to the Investor); and (D) with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the SEC or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or prospectus or for additional information; (iii) of the issuance by the SEC of
any stop order suspending the effectiveness of any Registration Statement or the
initiation of any proceedings for that purpose; (iv) if at any time any of the
representations or warranties of the Company contained in any agreement
(including any underwriting agreement) contemplated hereby ceases to be true and
correct in all material respects; (v) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and (vi) of the occurrence of any event that to the best knowledge of
the Company makes any statement made in a Registration Statement or prospectus
or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to such
Registration Statement, prospectus or other documents so that, in the case of
such Registration Statement or the prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.  In
addition, the Company shall communicate with the Investor’s Counsel with regard
to its proposed written responses to the comments contemplated in clause (C) of
this Section 3.4, so that, to the extent practicable, the Investor shall have
the opportunity to comment thereon.
 
3.5. Furnish to the Investor and to Investor’s Counsel (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company, one (1) copy of each Registration Statement filed hereunder, each
preliminary prospectus and prospectus, and each amendment or supplement thereto,
and (ii) such number of copies of a prospectus, and all amendments and
supplements thereto and such other documents, as the Investor may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by the Investor.
 
3.6. As promptly as practicable after becoming aware thereof, notify the
Investor of the happening of any event of which the Company has knowledge, as a
result of which the prospectus included in any Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and use its best efforts promptly to prepare a supplement or
amendment to each such Registration Statement or other appropriate filing with
the SEC to correct such untrue statement or omission, and deliver a number of
copies of such supplement or amendment to the Investor as the Investor may
reasonably request.
 
3.7. As promptly as practicable after becoming aware thereof, notify the
Investor of the issuance by the SEC of a Notice of Effectiveness or any notice
of effectiveness or any stop order or other suspension of the effectiveness of
any Registration Statement.
 
3.8. Comply with Regulation FD or any similar rule or regulation regarding the
dissemination of information regarding the Company, and in furtherance of the
foregoing, and not in limitation thereof, not disclose to the Investor any
non-public material information regarding the Company.
 
3.9. Notwithstanding the foregoing, if at any time or from time to time after
the date of effectiveness of a Registration Statement, the Company notifies the
Investor in writing that the effectiveness of such Registration Statement is
suspended for any reason or Registrable Securities cannot otherwise legally be
sold thereunder, whether due to a Potential Material Event or otherwise, the
Investor shall not offer or sell any Registrable Securities covered by such
Registration Statement, or engage in any other transaction involving or relating
to the Registrable Securities covered by such Registration Statement, from the
time of the giving of such notice until the Investor receives written notice
from the Company that the effectiveness of such Registration Statement has been
restored, whether because the Potential Material Event has been disclosed to the
public or it no longer constitutes a Potential Material Event or otherwise;
provided, however, that the Company may not so suspend the rights of holders of
Registrable Securities covered by any such Registration Statement during the
periods such Registration Statement is required to be in effect, other than
during a Permitted Suspension Period or Update Delay (and the applicable
provisions of Section 2.2 shall apply with respect to any such suspension (other
than during a Permitted Suspension Period or Update Delay)) or at any time
during which the applicable Registrable Securities are eligible for an exemption
from registration and freely tradeable under Rule 144 (defined below).
 
3.10. Use its reasonable efforts to secure and maintain the designation of all
the Registrable Securities covered by one or more Registration Statements on the
Principal Trading Market and the quotation of the Registrable Securities on the
Principal Trading Market.
 
3.11. Provide a transfer agent (“Transfer Agent”) and registrar, which may be a
single entity, for the Registrable Securities not later than the Effective Date
for the Initial Registration Statement.
 
3.12. Cooperate with the Investor to facilitate the timely preparation and
delivery of certificates for the Registrable Securities to be offered pursuant
to each Registration Statement and enable such certificates for the Registrable
Securities to be in such denominations or amounts as the case may be, as the
Investor may reasonably request, and, no later than five (5) Trading Days after
a Registration Statement is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel selected by the Company to deliver, to
the Transfer Agent for the Registrable Securities (with copies to the Investor)
an appropriate instruction and opinion of such counsel, which shall include,
without limitation, directions to the Transfer Agent to issue certificates of
Registrable Securities (including certificates for Registrable Securities to be
issued after the applicable Effective Date and replacement certificates for
Registrable Securities previously issued) covered by the relevant Registration
Statement without legends or other restrictions, subject to compliance with
applicable law and other rules and regulations, including, without limitation,
prospectus delivery requirements and provisions of this Agreement limiting or
suspending the ability to sell Registrable Securities thereunder.
 
3.13. Take all other reasonable administrative steps and actions necessary to
expedite and facilitate disposition by the Investor of the Registrable
Securities pursuant to each Registration Statement; provided, however, that the
foregoing does not require that the Company take any steps whatsoever regarding
the identification or selection of a broker to sell the Registrable Securities,
the identification of buyers of the Registrable Securities, or the negotiation
of the sale terms of the Registrable Securities.
 
3.14. Not file any registration statement (other than the Initial Registration
Statement and amendments thereto) during the period commencing on the Closing
Date and ending on the Effective Date for the Initial Registration Statement;
provided that the foregoing shall not prohibit the filing of a registration
statement on Form S-8 related to a Company stock incentive plan.
 
4. Obligations of the Investor.  In connection with the registration of the
Registrable Securities, the Investor shall have the following obligations:
 
4.1. The Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of each Registration Statement hereunder, unless
the Investor has notified the Company in writing of the Investor’s election to
exclude all of its Registrable Securities from any such Registration Statement;
and
 
4.2. The Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3.6, 3.7, or 3.9
above or Section 5 below, the Investor will immediately discontinue disposition
of Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until the Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3.6, 3.7, 3.9 or 5,
and, if so directed by the Company, the Investor shall deliver to the Company
(at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in the Investor’s possession of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.
 
5. Annual Update. Notwithstanding anything in this Agreement to the contrary, at
any time (a) the Company is required to amend a Registration Statement pursuant
to Section 10(a)(3) under the Securities Act, or (b) the Company is required to
amend a Registration Statement to describe a fundamental change in the
information set forth in the Registration Statement (including, without
limitation, any transaction with respect to which the Company is required to
update the Registration Statement to include financial statements and pro forma
financial statements required by Rule 3-05 of Regulation S-X), the Company shall
be allowed up to thirty (30) days from the date the amendment is required in
order to file an amendment to the Registration Statement and until the sixtieth
day following the date the amendment is required in order to cause the amended
Registration Statement to be effective (such 60-day period, the “Update Delay”);
provided, that the Company shall promptly after the occurrence of the event
requiring amendment (x) notify the Investor in writing of the existence of (but
in no event, without the prior written consent of the Investor, shall the
Company disclose to such Investor any of the facts or circumstances regarding)
such material non-public information giving rise to an Update Delay, (y) advise
the Investor in writing to cease all sales under the Registration Statement
until the end of the Update Delay and (z) use its reasonable efforts to cause
the Update Delay to terminate as promptly as practicable.
 
6. Expenses of Registration.   All reasonable expenses (other than underwriting
discounts and commissions of the Investor) incurred in connection with
registrations, filings or qualifications pursuant to Section 3, but including,
without limitation, all registration, listing, and qualifications fees, printers
and accounting fees, and fees and disbursements of counsel for the Company shall
be borne by the Company.  In addition, a fee equal to $2,000.00 for the review
of each Registration Statement by Investor’s Counsel shall be borne by the
Company.
 
7. Indemnification.  In the event any Registrable Securities are included in a
Registration Statement under this Agreement:
 
7.1. To the extent permitted by law, the Company will indemnify and hold
harmless the Investor, the directors, if any, of the Investor, and the officers,
if any, of the Investor (each, an “Investor Indemnified Party”), against any
losses, claims, damages, liabilities or expenses (joint or several) incurred
(collectively, “Claims”) to which any of them may become subject under the
Securities Act, Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or otherwise, insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations in any Registration
Statement, or any post-effective amendment thereof, or any prospectus included
therein: (i) any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or any post-effective amendment thereof
or the omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in the final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in light of the circumstances under which the
statements therein were made, not misleading or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation under the Securities Act, the Exchange
Act or any state securities law (the matters in the foregoing clauses (i)
through (iii) being, collectively referred to as “Violations”).  Subject to
Section 6.2, the Company shall reimburse the Investor promptly as such expenses
are incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by the Investor in connection with investigating or defending
any such Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained above in this Section 7(a) shall not (I)
apply to any Claim arising out of or based upon a Violation which occurs in
reliance upon and in conformity with any legal opinion furnished by counsel to
any Investor Indemnified Party or information furnished in writing to the
Company by or on behalf of such Investor Indemnified Party expressly for use in
connection with the preparation of the applicable Registration Statement, any
such amendment thereof or supplement thereto or prospectus, if such prospectus
(or supplement or amendment thereto) was timely made available by the Company
pursuant to Section 3.2 hereof;  (II) be available to the extent such Claim is
based on a failure of the Investor to deliver or cause to be delivered the
prospectus made available by the Company or the amendment or supplement thereto
made available by the Company; (III) be available to the extent such Claim is
based on the delivery of a prospectus by the Investor after receiving notice
from the Company under Section 3.6, 3.7 or 3.9 hereof (other than a notice
regarding the effectiveness of a Registration Statement or any amendment or
supplement thereto), or (IV) apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld or delayed.  The Investor will
indemnify the Company and its officers, directors and agents (each, a “Company
Indemnified Party”, and together with the Investor Indemnified Parties, each an
“Indemnified Party”) against any Claims arising out of or based upon a Violation
which occurs in reliance upon and in conformity with in reliance upon and in
conformity with any legal opinion furnished by counsel to any Investor
Indemnified Party or information furnished in writing to the Company, by or on
behalf of the Investor, expressly for use in connection with the preparation of
a Registration Statement or the amendment or supplement thereto, except that
such agreement to indemnify shall not apply to any Claim arising out of or based
upon a Violation which occurs in reliance upon information furnished pursuant to
any Transaction Document, or to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Investor, which
consent shall not be unreasonably withheld or delayed.
 
7.2. Promptly after receipt by an Indemnified Party under this Section 6 of
notice of the commencement of any action (including any governmental action) for
which indemnification may be sought under this Section 6, such Indemnified Party
shall, if a claim for indemnification in respect thereof is to be made against
any indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel satisfactory to the indemnifying
party (provided such counsel shall not have a conflict of interest with the
Indemnified Party and provided that all defenses available to the Indemnified
Party can be maintained without prejudicing the rights of the indemnifying
party).  Subject to the provisions herein stated and after notice from the
indemnifying party to such Indemnified Party of the indemnifying party’s
election so to assume the defense thereof, the indemnifying party will not be
liable to such Indemnified Party under this Section 6 for any legal or other
reasonable out-of-pocket expenses subsequently incurred by such Indemnified
Party in connection with the defense thereof other than reasonable costs of
investigation, unless the indemnifying party shall not pursue the action to its
final conclusion.  The Indemnified Party shall have the right to employ separate
counsel in any such action and to participate in the defense thereof, but the
fees and reasonable out-of-pocket expenses of such counsel shall not be at the
expense of the indemnifying party if the indemnifying party has assumed the
defense of the action with counsel as provided above.  The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Party under this Section 6, except to the extent
that the indemnifying party is prejudiced in its ability to defend such action
by such delayed notice.  The indemnification required by this Section 6 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as such expense, loss, damage or liability is incurred
and is due and payable; provided, however, that the Investor shall not be
obligated to make any indemnification payment to the Company or any other
Company Indemnified Party under this Section 6 unless and until there has been a
final adjudication of liability on the part of the Investor.
 
8. Contribution.  To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that
(a) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 6; (b) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any seller of Registrable Securities who
was not guilty of such fraudulent misrepresentation; and (c) except where the
seller has committed fraud (other than a fraud by reason of the information
included or omitted from a Registration Statement as to which the Company has
not given notice as contemplated under Section 3 hereof) or intentional
misconduct, contribution by any seller of Registrable Securities shall be
limited in amount to the net amount of proceeds received by such seller from the
sale of such Registrable Securities.
 
9. Reports under Securities Act and Exchange Act.  With a view to making
available to Investor the benefits of Rule 144 promulgated under the Securities
Act or any other similar rule or regulation of the SEC that may at any time
permit Investor to sell securities of the Company to the public without
Registration (“Rule 144”), the Company agrees to:
 
9.1. make and keep public information available, as those terms are understood
and defined in Rule 144;
 
9.2. file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act;
 
9.3. furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) if not available on the SEC’s EDGAR system, a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company, and (iii) such other information as may
be reasonably requested to permit the Investor to sell such securities pursuant
to Rule 144 without Registration; and
 
9.4. at the request of the Investor, give its Transfer Agent instructions
(supported by an opinion of the Investor’s counsel, if required or requested by
the Transfer Agent) to the effect that, upon the Transfer Agent’s receipt from
the Investor of
 
(a) a certificate (a “Rule 144 Certificate”) certifying (A) that the Investor’s
holding period (as determined in accordance with the provisions of Rule 144) for
the shares of Registrable Securities which the Investor proposes to sell (the
“Securities Being Sold”) is not less than six months and (B) as to such other
matters as may be appropriate in accordance with Rule 144 under the Securities
Act, and
 
(b) an opinion of counsel acceptable to the Company (for which purposes it is
agreed that the Investor’s Counsel shall be deemed acceptable) that, based on
the Rule 144 Certificate, Securities Being Sold may be sold pursuant to the
provisions of Rule 144, even in the absence of an effective Registration
Statement,
 
the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent’s  books and records (except to the extent any such
legend or restriction results from facts other than the identity of the
Investor, as the seller or transferor thereof, or the status, including any
relevant legends or restrictions, of the shares of the Securities Being Sold
while held by the Investor). If the Transfer Agent reasonably requires any
additional documentation at the time of the transfer, the Company shall deliver
or cause to be delivered all such reasonable additional documentation as may be
necessary to effectuate the issuance of an unlegended certificate.


10. Piggyback Registrations. The Company shall notify the Investor in writing at
least 15 business days prior to the filing of any registration statement under
the Securities Act for purposes of a public offering of securities of the
Company (including, but not limited to, registration statements relating to
secondary offerings of securities of the Company) and will afford the Investor
an opportunity to include in each such registration statement all or part of the
Registrable Securities the Investor holds, subject to any cutbacks required by
any underwriter, position of the Securities and Exchange Commission and the
Existing Registration Rights Agreement.  If the Investor desires to include in
any such registration statement all or any part of the Registrable Securities
held by the Investor, the Investor shall, within 15 business days after the
above-described notice from the Company, so notify the Company in writing. Such
notice shall state the intended method of disposition of the Registrable
Securities by the Investor. In the event the Investor desires to include less
than all of its Registrable Securities in any such registration statement it
shall continue to have the right to include any Registrable Securities in any
subsequent registration statement or registration statements as may be filed by
the Company with respect to offerings of its securities, all upon the terms and
conditions set forth herein.
 
11. Assignment of the Registration Rights.  The rights to have the Company
register Registrable Securities pursuant to this Agreement shall be
automatically assigned by the Investor to any transferee of the Registrable
Securities (or all or any portion of the unconverted Note or any unexercised
Warrant) only if the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, (b) the securities with respect to which such
registration rights are being transferred or assigned, and (c) written evidence
of the transferee’s assumption of the Investor’s obligations under this
Agreement.
 
12. Amendment of Registration Rights.  Any provision of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.  Any amendment or waiver
effected in accordance with this Section 11 shall be binding upon the Investor
and the Company.
 
13. Expiration of Registration Rights. The obligations of the Company under
Sections 2, 3, 5, 8, 9, and 10 under this Agreement shall expire upon the
earlier to occur of (i) the date the Outstanding Balance (as defined in the
Note) under the Note has been paid or redeemed in full and the Warrant has been
exercised in full (or is otherwise expired), and (ii) the date that all of the
Registrable Securities can (assuming net exercise of the Warrant) be sold
pursuant to Rule 144 without compliance with any volume, manner of sale, or
public information provisions of Rule 144.
 
14. Miscellaneous.
 
14.1. A person or entity is deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities.  If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.
 
14.2. Notices required or permitted to be given hereunder shall be given in the
manner contemplated by the Purchase Agreement, if to the Company or to the
Investor, to their respective address contemplated by the Purchase Agreement, or
at such other address as each such party furnishes by notice given in accordance
with the Purchase Agreement.
 
14.3. Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.
 
14.4. This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Utah for contracts to be wholly performed in such state and
without giving effect to the principles thereof regarding the conflict of laws.
Without modifying the parties obligations to resolve disputes hereunder pursuant
to the Arbitration Provisions (as defined in the Purchase Agreement), for any
litigation arising in connection with any of the Transaction Documents, each
party hereto hereby (a) consents to and expressly submits to the exclusive
personal jurisdiction of any state or federal court sitting in Salt Lake County,
Utah, (b) expressly submits to the exclusive venue of any such court for the
purposes hereof, and (c) waives any claim of improper venue and any claim or
objection that such courts are an inconvenient forum or any other claim or
objection to the bringing of any such proceeding in such jurisdictions or to any
claim that such venue of the suit, action or proceeding is improper.
 
14.5. The Company and the Investor hereby waive a trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other in respect of any matter arising out of or in connection with this
Agreement or any of the other Transaction Documents.
 
14.6. Whenever possible, each provision of this Agreement shall be interpreted
in such a manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.
 
14.7. Subject to the requirements of Section 10 hereof, this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto.
 
14.8. All pronouns and any variations thereof refer to the masculine, feminine
or neuter, singular or plural, as the context may require.
 
14.9. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning thereof.
 
14.10. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement.  This Agreement, once executed by a party, may be delivered to the
other party hereto by telephone line facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.
 
14.11. The Company acknowledges that any failure by the Company to perform its
obligations under Section 3.1 hereof, or any delay in such performance could
result in loss to the Investor, and the Company agrees that, in addition to any
other liability the Company may have by reason of such failure or delay, the
Company shall be liable for all direct damages caused by any such failure or
delay, unless the same is the result of force majeure.  Neither party shall be
liable for consequential damages.
 
14.12. This Agreement (including to the extent relevant the provisions of other
Transaction Documents) constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof.  There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein.
 
14.13. In the event of any action or preceding arising out of or related to this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees
and related costs.
 
14.14. Time is expressly made of the essence of each and every provision of this
Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.


INVESTOR:


Inter-Mountain Capital Corp.






By: _/s/ John M. Fife________________________
       John M. Fife, President






COMPANY:


ULURU Inc.




By:           /s/ Kerry P. Gray 
 
Printed Name: Kerry P.
Gray                                                                           
 
Title:           President and Chief Executive
Officer                                                                





[Signature page to Registration Rights Agreement]


 
 

--------------------------------------------------------------------------------

 
